DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require “depositing a thin film on a workpiece using a target source in a physical vapor deposition module, including an electrically grounded chamber wall”. There is no support in the Specification for this requirement.

Claim 3 has been amended to require “removing an overlayer coating from the target source before forming the thin film”. There is no support in the Specification for the ‘overlayer’ of the target source.
Claim 8 has been amended to require a limitation of “the opening of the gate is performed responsive to a completion of depositing the thin film using a computer system operatively coupled to the control mechanism, wherein the gate includes a gate valve and the control mechanism includes an accuator operatively coupled to the computer system”. There is no support in the Specification for this limitation.
Claim 9 has been amended to require a limitation of “evaporating the coating is automatically performed by the computer system responsive to the opening of the gate”. There is no support in the Specification for this limitation.
Claim 10 requires ‘the gate and the evaporator module are facing away from the workpiece’ There is no support in the Specification for this requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 has been amended to require “depositing a thin film on a workpiece using a target source in a physical vapor deposition module, including an electrically grounded chamber wall; opening a gate of an enclosure automatically using a control mechanism to expose an evaporator module within the enclosure to an interior of a vacuum chamber that houses the physical vapor deposition module, wherein the control mechanism selectively closes the gate during deposition of the thin film”. It is unclear from the claim as to when the opening of the gate automatically is intended to occur e.g. during initial deposition of the thin film? During final deposition of the thin film? Etc.
Claim 1 has been amended to require “opening the vacuum chamber to removed the workpiece” (emphasis added). It is unclear as to what is being required.
Claim 3 has been amended to require “the overlayer coating coating is removed”. It is unclear as to what is being required, and how many coatings are being required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368) in view of Conant (US Patent No. 3,492,215) and McKee et al (US Patent No. 5,906,857).
With respect to claims 1 and 8-10, Hawrylchak discloses a method for protecting a target source [104] with an encapsulation layer (i.e. coating) [107] in a PVD (physical vapor deposition) chamber (i.e. module) for sputtering (abstract; fig. 1C; col. 1, lines 1-29; col. 2, lines 40-46), the method comprising depositing a thin film on a substrate (i.e. workpiece) using the target source [104] after removing the coating [107] (col. 2, lines 12-17).
However Hawrylchak is limited in that while the coating [107] is applied by a PVD technique (col. 1, lines 57-59; col. 2, lines 40-46), a deposition tool for both depositing a thin film from the target source [104] and coating the target source [104] with coating [107] is not suggested.
Conant teaches in fig. 5 a deposition tool comprising a vacuum chamber (i.e. bell jar) [152] that is evacuated, a physical vapor deposition (PVD) module [156],[160] that includes an electrically grounded bottom chamber wall [154] (as shown in fig. 1) and a target source [160] within the vacuum chamber [152], the target source [160] including a target material for depositing a thin film onto a substrate [162] opposite the target source [160], and an evaporator module including an evaporation source [164] within the vacuum chamber [152], with the evaporation source [164] (and thus evaporator module) facing the target source [160] (col. 7, lines 8-35), wherein fig. 3 depicts an alternative evaporation module including an evaporation source (i.e. filament) [130] 
It would have been obvious to one of ordinary skill in the art to use the deposition tool of Conant for both depositing the thin film from the target source and coating the target source of Hawrylchak since Hawrylchak fails to specify a particular deposition tool, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Conant has shown success in a deposition tool that provides both a method for using a target source and providing a coating onto the target source.
However the combination of Hawrylchak and Conant is further limited in that a gate for automatically opening and closing the enclosure [134] of Conant via control mechanism is not suggested.
McKee teaches in fig. 2 an evaporation module comprising an enclosure [50] containing a crucible (i.e. evaporation source) [34] including a source material (i.e. coating material) [46] that is evacuated, the enclosure [50] is repeatedly and selectively 
It would have been obvious to one of ordinary skill to incorporate the gate (i.e. shutter) and specifics of the control mechanism of McKee to automatically control the evaporation module of Conant to gain the advantages of accurately controlling source flux from the evaporation module and improving uniformity of deposition thickness on a substrate (such as the target source of Conant).
In summary, the combination of references Hawrylchak, Conant, and McKee has Hawrylchak teaching to coat the target source with a coating to protect from exposure to reactants followed by using the target source to deposit a thin film on a substrate or workpiece (col. 2, lines 40-48), Conant teaching in fig. 5 a deposition tool that allows for depositing a thin film from the target source (of material of Hawrylchak) and coating the target source by PVD evaporation (as desired by Hawrylchak), and McKee teaching a gate to automatically control (via the computer system) coating from the PVD evaporation source onto the target source of Conant by selectively opening after the target source has been used to sputter deposit the thin film on the substrate:
Conant depicts in fig. 5 a target source (of material of Hawrylchak) [160] sputter depositing a thin film onto the substrate [162] mounted on pedestal [158] in ‘a bell jar [152] that is mounted on base [154]’ (col. 7, lines 8-35); Conant provides no explicit method for removing the substrate [162] after the sputter depositing of the thin film, other than to dismount the bell jar [152] from the base [154]. The dismounting of the bell jar [152] to remove the substrate [162] after deposition of the thin film would then expose the target source [160] (of materials Al, Cu, or La) to undesirable reactants from the ambient atmosphere (i.e. air) (as taught by Hawrylchak at col. 1, lines 18-26; col. 2, lines 43-46). Therefore in order to protect the target source [160] from this exposure to air when removing the substrate [162], one of ordinary skill would desire to then coat the surface of the target source [160] using PVD (as taught by Hawrylchak at col. 1, lines 39-59), such as by a PVD evaporation type of the evaporation source [164] in fig. 5 of Conant to coat the target source [160] (by opening the gate of McKee) prior to dismounting the bell jar [152] to remove the substrate [162] after sputter depositing the thin film.
In addition (or alternatively), Hawrylchak further discloses that the coating [107] is applied to the target source [104] (via evaporation source [164] of Conant, after opening the gate of McKee) to protect from exposure to contaminant reactants such as oxygen, after the target source [104] has been used in the deposition tool of Conant, and now requiring the target source [104] to be handled and/or transported outside the PVD chamber (such as to another PVD chamber, storage, or recycling) in order to avoid exposure to the contaminant reactants of oxygen, water, and air (MPEP 2144.04, Section IV, Part C and Section VI, Part A).
With respect to claim 2, modified Hawrylchak further discloses the target source [104] includes a material of lanthanide (i.e. lanthanide series) used for forming electronic and semiconductor devices (col. 1, lines 6-16; col. 2, lines 51-56), with Ce an element of the lanthanide series.
With respect to claim 3, modified Hawrylchak further discloses the coating (i.e. overlayer) [107] is removed by a standard burn-in process comprising a plasma generated by a radio frequency (RF) and a large magnet within the same PVD chamber used for sputter depositing onto the substrate or workpiece (col. 2, lines 7-17; col. 4, lines 34-44), with one of ordinary skill in the art of sputtering readily understanding that a standard burn-in process using features of a RF-generated plasma with a large magnet in a PVD chamber to remove the overlayer [107] would commonly equate to mean a sputtering process is used to remove the overlayer [107].
With respect to claim 6, the combination of references Hawrylchak, Conant, and McKee as discussed above for claim 1, wherein a variety of interpretations have after the target source [104] has been used, and now is removed from the vacuum chamber where the coating [107] was applied for handling and/or transporting outside the PVD chamber (such as to another PVD chamber, storage, or recycling) in order to avoid exposure to the contaminant reactants of oxygen, water, and air (MPEP 2144.04, Section IV, Part C and Section VI, Part A).
With respect to claim 7, Hawrylchak is directed to evaporating the coating and depositing the thin film being independent of each other (Hawrylchak, col. 2, lines 7-17).
With respect to claim 12, Conant further depicts in fig. 5 the deposition tool has the evaporator module containing the evaporation source [164] positioned opposite the target source [160].
With respect to claim 13, modified Hawrylchak further discloses the coating [107] is removed via burn-in process within the same PVD chamber (i.e. PVD module) as a sputtering process for depositing onto a substrate or workpiece (col. 2, lines 7-17), 
With respect to claim 14, Conant further depicts in fig. 5 the target source [160] facing the workpiece [162].
With respect to claim 15, Conant further depicts in fig. 5 the evaporator module containing the evaporation source [164] is positioned closer to the workpiece [162] than the target source [160].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368), Conant (US Patent No. 3,492,215), and McKee et al (US Patent No. 5,906,857) as applied to claim 1 above, and further in view of Guo et al (US Patent No. 8,500,962).
With respect to claim 4, the combination of references Hawrylchak, Conant, and McKee is cited as discussed for claim 1. However the combination of references is limited in that while Conant teaches materials forming alloys and dielectrics are usable as materials for the target sources for sputtering (col. 2, lines 7-19), and cites specific examples of Cu, Al, and SiO2 (Examples 1-3), and Hawrylchak teaches the target source to be La, LaO, or lanthanide series material (col. 1, lines 39-43), the target source comprising MgO is not specifically suggested.
Guo teaches a target source for sputtering comprising a variety of materials such as Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO (abstract; col. 10, lines 1-33).
Since Guo recognizes the similarities of Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO as readily known and useable materials for target sources, it would have been obvious to one of ordinary skill in the art to replace Cu, Al, or SiO2 of the combination of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368), Conant (US Patent No. 3,492,215), McKee et al (US Patent No. 5,906,857), and Guo (US Patent No. 8,500,962) as applied to claim 4 above, and further in view of Luu (US Patent No. 8,030,725).
With respect to claim 5, the combination of references Hawrylchak, Conant, McKee, and Guo has Hawrylchak teaching the coating [107] is Ti or Al (col. 2, lines 48-50; col. 4, lines 28-33), Conant teaching the coating element is Al (col. 8, lines 54-56), the coating comprising Si or Cr is not specifically suggested.
 Luu teaches in fig. 3 a crucible (i.e. enclosure) [112] with a metal source (i.e. coating element) [106], the enclosure [112] comprising a shutter (i.e. gate) [114] configured to selectively open and close the enclosure [112] from permitting evaporation of the coating element [106] from coating a target source above (col. 6, lines 31-53). Luu further teaches in fig. 8A the gate [188] opening and closing the enclosure [182], wherein the gate [188] is configured for creating a sealed space of the enclosure [182] for initial evaporation to prevent coating element [184] from reaching a substrate (i.e. target source) (col. 15, lines 4-21). Luu further teaches the coating element that is evaporated includes a material selected from the group consisting of Ti, Al, Si, and Cr, or the coating element includes a compound (i.e. alloy) (col. 6, lines 22-30).
Since Luu recognizes the similarities of Ti, Al, Si, and Cr as readily known and useable materials for evaporation sources, it would have been obvious to one of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368), Conant (US Patent No. 3,492,215), and McKee et al (US Patent No. 5,906,857), as applied to claim 10 above, and further in view of Luu (US Patent No. 8,030,725).
With respect to claim 11, the combination of references Hawrylchak, Conant, and McKee is cited as discussed for claim 10. However the combination of references is limited in that the gate of McKee being sealable is not specifically suggested.
Luu teaches in fig. 3 a crucible (i.e. enclosure) [112] with a metal source (i.e. coating element) [106], the enclosure [112] comprising a shutter (i.e. gate) [114] configured to selectively open and close the enclosure [112] from permitting evaporation of the coating element [106] from coating a target source above (col. 6, lines 31-53). Luu further teaches in fig. 8A the gate [188] opening and closing the enclosure [182], wherein the gate [188] is configured for creating a sealed space of the enclosure [182] for initial evaporation to prevent coating element [184] from reaching a substrate (i.e. target source) (col. 15, lines 4-21). Luu cites the advantage of the gate and the gate being sealable as preventing undesired deposition conditions on the target source (i.e. wafer) such as impurities (abstract). 
.

Response to Arguments
Applicant’s Remarks on p. 6-11 filed 2/11/2021 are addressed below.

112 Rejections
Claim 10 has been amended by deleting the requirement ‘evaporator module, which is facing away from the workpiece’; this previous 1st paragraph rejection is maintained for the new reasoning set forth above in the rejection since the figures show the evaporator module [16] angled towards the workpiece [34], and thus facing towards the workpiece [34], and not ‘facing away from the workpiece’ as required by claim 10.
Claim 15 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
Applicant’s arguments on p. 8-11 with respect to claims 1 and 10 have been considered but are moot because the arguments do not apply to the new combination of references Hawrylchak, Conant, and McKee being used in the current rejections.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794